Citation Nr: 9904612	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO denied service 
connection for residuals of a back injury.


FINDINGS OF FACT

1.  A rating decision in December 1997, of which the veteran 
was informed by letter dated January 7, 1998, denied service 
connection for residuals of a back injury.

2.  The veteran filed a notice of disagreement (NOD) as to 
the December 1997 rating decision in February 1998.  

3.  The RO issued a statement of the case (SOC) as to the 
issue adjudicated in the December 1997 rating decision on 
February 13, 1998.

4.  In his Appeal to the Board (VA Form 9), received by the 
RO in February 1998, the veteran did not specify the benefit 
sought, the facts of the SOC with which he disagreed, or the 
errors in law that he believed VA committed.

5.  In documents filed within one year after the notice of 
the rating decision or within 60 days after the issuance of 
the SOC, the veteran failed to allege any specific error of 
law or fact concerning his claim of entitlement to service 
connection for residuals of a back injury.


CONCLUSION OF LAW

The veteran has not met the requirements to perfect an appeal 
of the claim of entitlement to service connection for the 
residuals of a back injury.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a letter dated January 7, 1998, the RO informed the 
veteran of its December 1997 rating decision, in which it 
denied service connection for the residuals of a back injury.  
The veteran filed a NOD as to this action in February 1998, 
and the RO issued a SOC regarding this matter on February 13, 
1998.  In his VA Form 9, received by the RO in February 1998, 
the veteran did not specify the benefits sought on appeal or 
reasons for believing that the action appealed is erroneous.  
He also requested, in the same VA Form 9, a hearing before a 
hearing officer at the RO, but failed to report for the 
hearing that was scheduled for him.  Since then, the veteran 
submitted a July 1998 report of examination of his lumbar 
spine from R. Harrison, M.D., which the Board received in 
September 1998.  This report, which was submitted within the 
year after the notice of the rating decision, does not 
satisfy the requirements of a substantive appeal.

An appeal to the Board consists of a timely NOD, and a timely 
filed substantive appeal in response to the SOC.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200.  The claimant has one 
year from the date of notification of a rating decision to 
file a NOD to initiate the appeal process.  38 U.S.C.A. 
§ 7105(b)(1).  In order to complete the appeal, a claimant 
must file a substantive appeal within 60 days of the mailing 
date of the SOC, or within the remaining time, if any, of the 
one year period beginning on the date of notification of the 
rating decision.  38 U.S.C.A. § 7105 (West1 1991); 38 C.F.R. 
§ 20.302(b) (1998).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC that is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1998).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1998).

The record contains a copy of an undated letter by which the 
Board informed the appellant that the substantive appeal 
received in February 1998 did not allege specific errors of 
law or fact with respect to the issue of entitlement to 
service connection for residuals of a back injury.  The Board 
informed the appellant that pursuant to 38 C.F.R. § 20.203 he 
was given 60 days to present a written argument or to request 
a hearing to present oral arguments in support of his appeal 
of this issue.  No response was received from the appellant.  
Although this letter is undated, the Board presumes that it 
was mailed sometime between August 21, 1998, when it was sent 
to an administrative team of the Board for mailing, and 
September 11, 1998, when the case was placed in abeyance 
control.  

To summarize, with respect to the issue before the Board on 
appeal, the substantive appeal received in February 1998 does 
not contain allegations of error of fact or law regarding 
this service connection claim.  The appellant was so informed 
and given 60 days to present argument or request a hearing 
but did not respond.  The Board finds that no adequate 
substantive appeal has been timely filed with respect to this 
issue.  Accordingly, the Board lacks jurisdiction regarding 
this service connection issue, and the claim is dismissed.


ORDER

The appeal concerning the RO's denial of service connection 
for the residuals of a back injury is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 5 -


